MARTIN, J.
Offense, the unlawful possession for the purpose of sale of intoxicating liquor; penalty, one year in the penitentiary.
The record is accompanied by an affidavit of the sheriff of McCulloch county showing the escape from custody of the appellant pending this appeal. Under these circumstances, this court is without jurisdiction, and the appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.